NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        OCT 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

NICOLAS GARCIA, AKA Nicolas Garcia              No.    15-72190
Juarez,
                                                Agency No. A088-720-534
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                        Department of Homeland Security

                          Submitted September 26, 2017**


Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Nicolas Garcia, a native and citizen of Mexico, petitions for review of an

order by the Department of Homeland Security (“DHS”) reinstating a 2009

removal order. We have jurisdiction under 8 U.S.C. § 1252. Our review of DHS’



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reinstatement order is “limited to confirming the agency’s compliance with the

reinstatement regulations.” Garcia de Rincon v. Dep’t of Homeland Sec., 539 F.3d

1133, 1137 (9th Cir. 2008). We review de novo due process claims and questions

of law. Id. at 1136. We deny the petition for review.

      DHS did not err in issuing Garcia’s reinstatement order where the record

shows Garcia is an alien, he was subject to a prior order of removal, and he

illegally reentered the United States subsequent to that order. See id. at 1137

(court’s jurisdiction over a reinstatement order is limited to reviewing “three

discrete inquiries an immigration officer must make in order to reinstate a removal

order: (1) whether the petitioner is an alien; (2) whether the petitioner was subject

to a prior removal order, and (3) whether the petitioner re-entered illegally.”

(citation omitted)).

      We are not persuaded by Garcia’s contention that his reentry in May 2013

was legal, where he was prohibited from entering, attempting to enter, or being in

the United States for 10 years from his 2009 removal order, and he has not

demonstrated that he requested and obtained permission from the Attorney General

to reapply for admission prior to his reentry, as the record shows he was warned he

must do. See Tamayo-Tamayo v. Holder, 725 F.3d 950, 952 (9th Cir. 2013)

(although procedurally regular, alien’s reentry was not legal without valid

documentation that permitted reentry). Accordingly, Garcia cannot demonstrate


                                          2                                       15-72190
that DHS violated due process in reinstating his 2009 removal order,

notwithstanding any alleged errors in Garcia’s June 22, 2015, statement, where he

cannot show his reentry was legal. See id. at 954 (petitioner must show a due

process violation and prejudice to obtain relief).

      Garcia also cannot demonstrate DHS violated due process in declining to

grant him a reasonable fear interview, where Garcia cannot show prejudice

because he has not articulated a plausible claim for asylum and related relief. See

id. (to show prejudice, petitioner must present a plausible scenario in which the

outcome would have been different if proper process was provided).

      Garcia’s motion to supplement the record (Docket Entry No. 9) and motion

to transmit physical and documentary exhibits (Docket Entry No. 10) are denied.

      PETITION FOR REVIEW DENIED.




                                          3                                   15-72190